DETAILED ACTION
This office action is in response to communication fled on March 7, 2022.

Response to Amendment
Amendments filed on March 7, 2022 have been entered.
Claims 1-15 have been amended.
Claim 16 has been added.
Claims 1-16 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 03/07/2022, with respect to the objections to claims 2-12 have been fully considered. In view of the amendments, the objections have been withdrawn. However, upon further consideration, new objections to the claims are presented below indicating minor informalities recited in the amended claim language.

Applicant’s arguments, see Remarks (p. 8-9), filed on 03/07/2022, with respect to the rejections of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered but are partially persuasive. 
The examiner submits that the amended claim language does not clarify the scope of the language “small”. In other words, the rejection was raised because it was unclear as to what is considered “small” in the recited language (e.g., what encompasses “small” multicomponent seismic data?).

 
Applicant’s arguments, see Remarks (p. 9-10), filed on 03/07/2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

Applicant argues (p. 9) that independent claim 1 is amended to define that the steps of the method are performed by a processor of a data processing device. Accordingly, claim 8 is amended. And Applicant has amended the claims by adding limitations “the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone” (See paragraph [0037] of the specification of the present application). 
These arguments are not persuasive.
Regarding the method being performed by a processor of a data processing device, the examiner submits that as indicated in the MPEP: “As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do “more than simply stat[e] the [judicial exception] while adding the words ‘apply it’”. Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on “the draftsman’s art”).” (see MPEP 2106.05(f)).
Regarding the limitation “the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone”, the examiner submits that as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)) (see rejection below).
Additionally, as indicated in the 2019 Revised Patent Subject Matter Eligibility Guidance: “when evaluating a claim reciting an abstract idea such as a mathematical equation and a series of data gathering steps that collect a necessary input for the equation, an examiner might consider the data gathering steps to be insignificant extra-solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application” (p. 3). In this particular case, the examiner submits that the recited source/type of data is necessary in order to perform the mental/mathematical steps (see MPEP 2106.05(g)).

Applicant further argues (p. 9) that based on the amendments, Applicant respectfully submits that: (1) the amended claims are not directed to an abstract idea; and (2) the amended claims provide additional limitations directed to significantly more than an abstract idea itself … Accordingly, the claimed subject matter is directed to an improvement in seismic data processing technologies.
This argument is not persuasive.
First, the examiner submits that as indicated in the October 2019 Patent Eligibility Guidance Update: 
“The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations” (p. 3, section “A. Mathematical Concepts”, par. 1);
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols” (p. 3, section “i. “Mathematical Relationships””, par. 1);
“A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping” (p. 4, section “ii. “Mathematical Formulas or Equations””, par. 1); 
“A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a iii. “Mathematical Calculations””, par. 1); and
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.
Based on these guidelines, the examiner submits that the rejection indicated that the claimed invention recites limitations that fall under the “Mental Processes” and “Mathematical Concepts” groupings of Abstract Ideas under Step 2A – Prong One of the test (see rejection below).

Moreover, as explained in the October 2019 Update: Subject Matter Eligibility: “… in Parker v. Flook, the Court found that the claim recited a mathematical formula. This determination was not altered by the fact that the math was being used to solve an engineering problem (i.e., updating an alarm limit during catalytic conversion processes)” (p. 3). 
Furthermore, the October 2019 Update: Subject Matter Eligibility describes: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception 
Based on this, the examiner submits that when viewed as a whole, the claimed invention recites a series of mental and mathematical steps used to manipulate data, while appending extra-solution activities (e.g., data source/type of data to be manipulated), using a computer to facilitate the application of the judicial exception, and generally linking the use of the judicial exception to a field of use. Therefore, the additional elements recited in the claims, when considered individually and in combination, do not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or do not provide significantly more (Step 2B).

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “A vector denoising method for multicomponent seismic data, applied to a data processing device comprising a processor, comprising” should read “A vector denoising method for multicomponent seismic data, applied to a data processing device comprising a processor, the method comprising”. 
Claim language “dividing, by the processor, multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, wherein the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone” should read “dividing, by the processor, multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, wherein the multicomponent seismic gather data is data of gather which is a collection of multiple .
Appropriate correction is required.
 
Claim 8 is objected to because of the following informalities:
Claim language “divide multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, and obtain quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data, wherein the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone” should read “divide multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, and obtain quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data, wherein the multicomponent seismic gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “dividing, by the processor, multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, wherein the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone” which is unclear as to what is considered “small” multicomponent seismic data. Similar language is recited in independent claim 8, with none of the dependent claims clarifying this subject matter.
The specification describes this step as dividing a dataset into different datasets (see specification at [0045]-[0048]), therefore, for examination purposes, this interpretation will be used.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “dividing, by the processor, multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data, wherein the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., dividing data into portions, see specification at [0045]-[0048]). Except for the recitation of generic computer components (i.e., processor) and the type/source of data being evaluated (i.e., multicomponent seismic gather data being data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone), the limitation in the context of the claim mainly refers to dividing a dataset into multiple datasets.
the limitation “obtaining, by the processor, quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., quaternary Fourier transformation, see specification at [0049]-[0060]). Except for the recitation of generic computer components (i.e., processor) and the type of data being evaluated (i.e., multicomponent seismic data), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., each of the plurality of small multicomponent seismic data) and obtain additional information (i.e., quaternary frequency domain seismic data).
the limitation “extracting, by the processor, frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as using mathematical concepts (i.e., a Cadzow filtering method, see specification at [0061]-[0071]). Except for the recitation of generic computer components (i.e., processor) and the type of data being evaluated (i.e., quaternary frequency domain seismic data in a quaternary frequency domain), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., quaternary frequency domain seismic data in a quaternary frequency domain) and obtain additional information (i.e., filtered quaternary frequency domain seismic data).
the limitation “performing, by the processor, an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain a filtered transformed multicomponent seismic data” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., an inverse quaternary Fourier transformation, see specification at [0072]-[0074]). Except for the recitation of generic computer components (i.e., processor) and the type of data being evaluated (i.e., filtered quaternary frequency domain seismic data), the limitation in the context of the claim mainly refers to applying mathematical concepts to manipulate data (i.e., filtered quaternary frequency domain seismic data) and obtain additional information (i.e., filtered seismic data of each component).

Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A vector denoising method for multicomponent seismic data, applied to a data processing device comprising a processor”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), while adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); and
“wherein the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone,” which adds extra-solution activities (e.g., mere data gathering, type/source of data to be manipulated) using elements recited at a high level of generality (i.e., geophone) (see MPEP 2106.05(g)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements: 
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., vector denoising method for multicomponent seismic data), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h));
recite extra-solution activities (i.e., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., a geophone) specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see MPEP 2106.05(b), section III), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)); and
append generic computer components (i.e., a processor) used to facilitate the application of the abstract idea (i.e., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2). 
The claim is not patent eligible.



With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 2-7, 9-14 and 16), that under the broadest reasonable interpretation, cover performance of the limitations in the mind as well as using mathematical concepts; and
the additional elements recited in the dependent claims, when considered individually and in combination, refer to mere computer implementation (see specification at [0034] and [0078], as well as Figs. 1 and 8) (Claims 9-11, 13-15), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2).

Subject Matter Not Rejected Over Prior Art
Claims 1-16 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. (Currently Amended)
Cui (CN 102854533 A, IDS record, see translation) teaches:
A vector denoising method for multicomponent seismic data, applied to a data processing device comprising a processor ([0008]: a de-noising method based on wavefield separation is presented (see also [0073]-[0088]); the method includes processing of data (see [0012], [0039]), which is implied to be performed by a data processing device), comprising: 
dividing, by the processor, multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data ([0010], [0012]: seismic data is partitioned to obtain a group of data blocks (see also [0073]-[0088])); 
obtaining, by the processor, frequency domain seismic data by performing a Fourier transformation according to each of the plurality of small multicomponent seismic data ([0027]: Fourier transform is applied to each data block (see also [0073]-[0088])); 
extracting, by the processor, frequency slices from the frequency domain seismic data in a frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered frequency domain seismic data ([0028], [0051]: frequency ranges are selected and a plurality of Hankel matrices are constructed (see also [0073]-[0088])); and 
performing, by the processor, an inverse Fourier transformation on the filtered frequency domain seismic data to obtain a filtered transformed multicomponent seismic data ([0073]-[0088]: inverse Fourier transform is applied to obtain a result).  

Regarding the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone, Deschizeaux (US 10338254 B2) teaches:
seismic data obtained using geophones is denoised using techniques such as Cadzow filter, Hankel matrices (see col. 7, lines 51-60) and Fourier transform (col. 8, line 63 – col. 9, line 3)).

Qingyun (Multi-wave Joint Attributes Extraction and Hydrocarbon Prediction, IDS record) teaches:
	Processing seismic signals using quaternion transformations, quaternary Fourier transformation, and inverse quaternary Fourier transformation (see p. 12-17; see attached International Search Report, English translation).

Nagarajappa (US 9360577 B2) teaches:
	“Methods and apparatuses for processing seismic data carrying information about a subsurface structure are provided. One method includes splitting the seismic data in groups, each group including subsets of seismic data for which a distance from a respective shot point to a receiver line in a patch of active detectors corresponding to the shot point is within a predetermined range for the group, and extracting signal data for each block Hankel matrix based on an SVD analysis thereof. Another method includes seismic data processing includes splitting seismic data into groups, and using a Hankel matrix based on SVD analysis and Fourier transforms (see col. 6, lines 40-53); the seismic data being recorded using geophones (see col. 1, lines 42-48)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“obtaining, by the processor, quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data; 
extracting, by the processor, frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filtering the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data; and 
performing, by the processor, an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain a filtered transformed multicomponent seismic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8. (Currently Amended)
Cui (CN 102854533 A, IDS record, see translation) teaches:
a de-noising method based on wavefield separation is presented (see also [0073]-[0088]); examiner interprets the method to be executed by a device), comprising:
a processor ([0012], [0039]: the method includes processing of data, which is implied to be performed by a data processing device including a processor); and 
a memory for storing instructions executable by the processor ([0012], [0039]: the method includes processing of data, which is implied to be performed by a data processing device including memory to store the analysis process and the corresponding data), 
wherein the process is configured to:
divide multicomponent seismic gather data to obtain a plurality of small multicomponent seismic data ([0010], [0012]: seismic data is partitioned to obtain a group of data blocks (see also [0073]-[0088])), and obtain frequency domain seismic data by performing a Fourier transformation according to each of the plurality of small multicomponent seismic data ([0027]: Fourier transform is applied to each data block (see also [0073]-[0088])); 
extract frequency slices from the frequency domain seismic data in a frequency domain, and filter the frequency slices by using a Cadzow filtering method to obtain filtered frequency domain seismic data ([0028], [0051]: frequency ranges are selected and a plurality of Hankel matrices are constructed (see also [0073]-[0088])); and 
perform an inverse Fourier transformation on the filtered frequency domain seismic data to obtain a filtered transformed multicomponent seismic data ([0073]-[0088]: inverse Fourier transform is applied to obtain a result).  

Regarding the gather data is data of gather which is a collection of multiple seismic traces, and each seismic trace is a reception record of a geophone, Deschizeaux (US 10338254 B2) teaches:
	“According to an embodiment as shown in FIG. 2, there is a ship 18 towing a seismic source 20 which emits seismic waves (also known as seismic signals) depicted by seismic signal 22. The seismic source is attached to a cable 19. Seismic signal 22 reflects off of an interface 24, resulting in a reflected seismic signal 26 which is received by a receiver 28. The receiver 28 can include geophones (for obtaining a X, Y and Z components) and a hydrophone component (for obtaining a pressure P component)” (col. 5, lines 7-15: seismic data obtained using geophones is denoised using techniques such as Cadzow filter, Hankel matrices (see col. 7, lines 51-60) and Fourier transform (col. 8, line 63 – col. 9, line 3)).

Qingyun (Multi-wave Joint Attributes Extraction and Hydrocarbon Prediction, IDS record) teaches:
	Processing seismic signals using quaternion transformations, quaternary Fourier transformation, and inverse quaternary Fourier transformation (see p. 12-17; see attached International Search Report, English translation).

Nagarajappa (US 9360577 B2) teaches:
	“Methods and apparatuses for processing seismic data carrying information about a subsurface structure are provided. One method includes splitting the seismic data in seismic data processing includes splitting seismic data into groups, and using a Hankel matrix based on SVD analysis and Fourier transforms (see col. 6, lines 40-53); the seismic data being recorded using geophones (see col. 1, lines 42-48)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“obtain quaternary frequency domain seismic data by performing a quaternary Fourier transformation according to each of the plurality of small multicomponent seismic data; 
extract frequency slices from the quaternary frequency domain seismic data in a quaternary frequency domain, and filter the frequency slices by using a Cadzow filtering method to obtain filtered quaternary frequency domain seismic data; and 
perform an inverse quaternary Fourier transformation on the filtered quaternary frequency domain seismic data to obtain a filtered transformed multicomponent seismic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-7 and 9-16. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857